JUDGE HAZELRIGG
delivered the opinion of the court.
The principles governing this case have just been determined by this court in the case of Cook v. Jones, p. 283.
The appellant was in possession of a lot of ground, under a lease of the Louisville Coffin Company, from the appellant Jones. She was one of the Fourth street tenants. Besides some additional proof of the assurances and agreement of the agent, Pope, to renew the leases for the Fourth street tenants, the written authority of Dr. Pope, executed in 1891, to act as agent for Jones, is produced in this case and reads as follows:
“Thursday, October 29.
“This is to certify that Dr. Curran Pope, of Louisville, Kentucky, is my agent, and has full powers to act in my behalf, the same as his late father, Judge-Alfred T. Pope.
“(Signed) Samuel H. Jones
and .
“Elizabeth D. Jones.”'
*297Tlie opinion in the case named is referred to and adopted as the opinion in this case. The appellant is entitled to hold the premises occupied by her in virtue of the option deemed to have been exercised by her, by which her lease was renewed lor five years from January 1, 1893.
The judgment is reversed, with directions to dismiss the proceeding.'